Opinion by
Mr. Justice Musmanno,
From our reading of the record and consideration of the briefs in this case, we are satisfied that the lower court was justified in entering the decree from which Sara Jane McKeown Rhodes appeals. We could, therefore, affirm the decree on the opinion of Judge Rahauser of the Orphans’ Court of Allegheny County. It may be in order, however, to point out that the appeal presents a factual matter which is not to be interfered with on appeal if there is reasonable basis for the action of the court below.
The appellant in effect asks this Court to fix the compensation of a guardian and trustee ad litem appointed by the Orphans’ Court of Allegheny County. It is not the province of an appellate court to decide what is proper remunération for services rendered by an attorney acting under the control and direct supervision of the appointing court, unless, of course, it becomes evident in reading the record that the Court has palpably abused its discretion in fixing the amount of compensation.
There is no evidence of any such abuse here and the decree of the Court below is accordingly affirmed, costs to be borne by the estate.